2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Summary
This office action is in response to the response filed on 11/03/2021. 
Applicant has provided an amended Abstract in order to overcome the objection to the Abstract, thus the objection has been withdraw by the examiner.
The applicant amended claim 1 for clarification purposes.
The applicant response to the part of the drawing objections in regard to the transformer reset time “”trst”, the resonant oscillation period “tring” for a power switch terminal voltage of the power switch transistor and the on-time period of the power switch transistor “ton”, that are received by the auxiliary switch controller, are persuasive and the drawing objections have been withdrawn by the examiner. 
The applicant canceled claims 6 and 20 in order to overcome the drawing objections in regard to a plurality of logic gates and a digital-to-analog converter. The drawing objections have been withdrawn by the examiner.
The drawings filed on 06/16/2020 are acceptable.
Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poon (U.S. 5,880,940 A).
In re to claim 1, Poon discloses a flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55]), comprising: a power switch transistor (i.e. 401); an auxiliary switch transistor (i.e. 402) for zero voltage switching in the flyback converter (i.e. see col. 12, lines 46-53); and an auxiliary switch controller (i.e.  fig. 7, see col. 2, lines 42-44) for adaptively controlling an auxiliary switch on-time period (i.e. W-11 show the on-time period of switch 102, see figs. 2A & 3, col. 3, lines 64-67) and in which the auxiliary switch transistor is switched on (i.e. col. 9, lines 32-46), wherein the auxiliary switch controller is further configured to determine the auxiliary switch on-time period responsive to a transformer reset time for the flyback converter (i.e. see col. 9, lines 32-45), a resonant oscillation period for a power switch terminal voltage of the power switch transistor (i.e. 401), and an on-time period of the power switch transistor (i.e. see col. 6, lines 16-20 and col. 9, lines 32-46).  
In re to claim 3, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55]) of claim 1, wherein the auxiliary switch transistor (i.e. 402) is an active-clamp switch transistor connected to a primary winding (i.e. 408/407) of a transformer (i.e. 428) in the flyback converter (i.e. 400, see fig. 4A, the active clamp capacitor 406 connected to the auxiliary switch transistor 
In re to claim 5, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55) of claim 1, wherein the auxiliary switch transistor (i.e. 402) is connected to an auxiliary winding (i.e. 408) of a transformer (i.e. 428) in the flyback converter (i.e. see.  col. 9, lines 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poon (U.S. 
5,880,940 A).   

In re to claim 2, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55) of claim 1, wherein the auxiliary switch controller is further configured to determine the auxiliary switch (i.e. 402) on-time period using a first differential equation and to determine an auxiliary switch dead period using a second differential equation (i.e. see col. 9, lines 27-35).  Except, Poon fails to explicitly disclose the use of first and second differential equations.  However, Poon discloses the claimed invention except for the differential equations.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented differential equations in order to obtain certain parameters such as an auxiliary switch on-time and dead period, since it was known in the art that differential equations are used to drive or obtain certain desired parameters or threshold.

Claim 4, 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over 

Poon (U.S. 5,880,940 A) in view of Liu et al (U.S. 9,374,011 B2).    

In re to claim 4, 6 and 7, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55) of claim 1.  Except, Poon fails to explicitly disclose that wherein the auxiliary switch transistor is a synchronous rectifier switch transistor connected to a secondary winding of a transformer in the flyback converter; wherein the auxiliary switch controller comprises a plurality of logic gates; wherein the auxiliary switch controller comprises an application specific integrated circuit.  Whereas, Liu et al teaches that wherein the auxiliary switch transistor (i.e. 126, fig. 1, col. 3, lines 52-54) is a synchronous rectifier switch transistor connected to a secondary winding (i.e. 112, fig. 1) of a transformer (i.e. 124, fig. 1) in the flyback converter (i.e. 100, fig. 1, see col. 2, lines 58-60); wherein the auxiliary switch controller comprises a plurality of logic gates (i.e. 144, see col. 6, lines 20-33); wherein the auxiliary switch controller comprises an application specific integrated circuit (i.e. see col. 4, lines 1-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the flyback converter of Poon by integrating a synchronous rectifier switch transistor and controller circuit on the secondary side of the flyback converter, because secondary control for a flyback converter has advantages of tighter output regulation and faster response to load transients as taught by Liu et al.

In re to claims 8-20, method claims 8-20 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not
persuasive and do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
The Applicant argues that Poon fails to disclose that there is no particular time within period t4 that auxiliary switch 102 needs to be turned off, it need merely occur sometime during period t4 because during that time "diode 103 provides a path for the reverse current to flow to capacitor 106" (Col. 5, lines 1-2). Because of this diode conduction of the reverse current, it doesn't matter when in period t4 that the auxiliary switch 102 is turned off. The on-time period for the auxiliary switch 102 is thus an indefinite thing.
The Examiner respectfully disagrees.  As shown on fig. 3 and col. 3, lines 64-65 “W-11” is the on-time period of switch 102, fig. 2A.  This on-time period is definite as indicated on the graph of fig. 3 the on-period time is a definite time.  Therefore, Poon is interpreted to read on these claim limitations.
Conclusion
This action is a final rejection and is intended to close the prosecution of this application.  Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.

If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEMANE MEHARI/Primary Examiner, Art Unit 2839